Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks/arguments, filed 11/4/2021, with respect to claims 1, 8, and 14 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Election/Restrictions
Claims 1-5 and 7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8, 10-18, and 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 2/8/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 8/9/2021 and 10/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  With the respesct to the independent claims, no prior art fairly suggests or discloses the newly amended limitation set forth on 11/4/2021. 
In regards to Claim 1, no prior art fairly suggests or discloses “wherein when the first housing is rotated over the inlet, the one or more tabs exert a force on the actuators to lower the inlet and create a gap between the inlet and the first housing”, in conjunction with the remaining elements. 
Dependent claim 2-5 and 7 are allowable by virtue of their dependency from claim 1. 
In regards to Claim 8, no prior art fairly suggests or discloses “wherein when the first housing is rotated over the inlet, the one or more tabs exert a force on the actuators to lower the inlet and create a gap between the inlet and the first housing and wherein the inlet control engine is configured to: increase a distance between each of the slats from a first distance to a second distance”, in conjunction with the remaining elements. 
Dependent claim 10-13 are allowable by virtue of their dependency from claim 8. 
In regards to Claim 14, no prior art fairly suggests or discloses “wherein when the first housing is rotated over the inlet, the one or more tabs exert a force on the actuators to lower the inlet and create a gap between the inlet and the first housing”, in conjunction with the remaining elements. 
Dependent claim 15-18 and 20 are allowable by virtue of their dependency from claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koizumi (U.S Patent 6,542,360) – Discloses a docking station comprising an electronic device, such that when said device is placed on the docking station, tabs from the station would exert a force on actuators within the device to create a gap between the electronic device and a top 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835